NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 17, 2022 *
                              Decided November 17, 2022

                                         Before

                             DIANE P. WOOD, Circuit Judge

                             AMY J. ST. EVE, Circuit Judge

                             JOHN Z. LEE, Circuit Judge

No. 21-3008

JAMES MUNSON,                                   Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Southern District of Illinois.

      v.                                        No. 3:11-CV-159-MAB

JAMES KELLER, et al.,                           Mark A. Beatty,
     Defendants-Appellees.                      Magistrate Judge.

                                       ORDER

       James Munson, an Illinois prisoner and practicing Buddhist, appeals the
summary judgment against his claims asserting that a soy-based diet was harmful to his
health, in violation of the Eighth Amendment, and restricted his religious practice, in
violation of the First Amendment and the Religious Land Use and Institutionalized
Persons Act of 2000. 42 U.S.C. §§ 2000cc to 2000cc-5. The district court concluded that no

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-3008                                                                           Page 2

reasonable jury could find that Munson’s treatment fell below constitutional standards
or that the prison officials violated his religious-practice rights. We affirm.

        We recount the facts in the light most favorable to Munson, the non-moving
party. See James v. Hale, 959 F.3d 307, 314 (7th Cir. 2020). Munson experienced
gastrointestinal problems that he believed were caused by soy in the prison’s vegetarian
meals, which he ate for religious reasons. Munson stated in his deposition that he
related this concern about soy to the doctor defendants. The doctors repeatedly
examined him and saw no symptoms consistent with a soy allergy, relying on several
tests that would have revealed one if it existed. They did not order an allergy test or
soy-free vegetarian diet. They believed that Munson’s gastrointestinal problems were
caused by his pre-existing gastrointestinal conditions—gallstones, peptic ulcer disease,
and H. pylori bacteria—or other prescribed medications that had gastrointestinal
problems as a common side effect. They prescribed him numerous medications,
referred him to an outside gastrointestinal specialist and an outside surgeon to remove
his gallbladder, and ordered many diagnostic procedures.

        Munson then brought this suit against prison doctors and officials. The court
initially granted the defendants’ summary judgment motions, but we vacated the
judgment based on the district court’s erroneous decision to stay discovery pending the
outcome of a similar case being adjudicated in the Central District of Illinois. Munson v.
Butler, 776 F. App’x 339 (7th Cir. 2019). We remanded the case to allow Munson to
conduct discovery and more fully address the merits of the summary judgment
motions. Munson, through recruited counsel, then amended his complaint to add a First
Amendment claim. After several months of discovery, the district court again entered
summary judgment for the defendants, concluding that Munson had not introduced
sufficient evidence for a reasonable jury to find that the doctors impermissibly ignored
or delayed his treatment or that the prison officials violated his religious-practice rights.

       On appeal, Munson has not meaningfully developed the arguments in his brief,
see FED. R. APP. P. § 28(a)(8), but we touch upon two arguments we can discern. First,
Munson argues that the district court overlooked key evidence—his deposition, in
which he asserts that he informed the doctors of his concern about soy, as well as a
nurse’s notations in his medical records stating her intent to discuss this concern with
one of the doctors—that, he maintains, supports an inference that the doctors knew that
soy caused his ailments. But the district court directly addressed this evidence when it
noted the testimony from all the doctors opining that Munson’s symptoms were
inconsistent with a soy allergy. As the court explained, the doctors evaluated Munson’s
No. 21-3008                                                                          Page 3

gastrointestinal complaints, prescribed him numerous medications and diagnostic tests
in response to these complaints, and referred him to outside specialists. Based on the
evidence in the record, no reasonable jury could conclude that the doctors disregarded a
serious risk to Munson’s health. See Farmer v. Brennan, 511 U.S. 825, 837 (1994).

        Second, Munson argues that his doctors substantially deviated from professional
standards by not testing him for a soy allergy or ordering a soy-free diet. See Stewart v.
Wexford Health Sources, Inc., 14 F.4th 757, 763 (7th Cir. 2021). But to support this theory,
Munson must point to evidence that no minimally competent doctors would have made
the same treatment decisions as the defendants in this case. Id. The only evidence he
cites is a note from a nonparty doctor, reporting Munson’s belief that decreasing soy
helped alleviate his gastrointestinal problems. But the opinions of Munson, who is not a
specialist, are not sufficient evidence for a jury to find that the doctors deviated from
professional standards.

       We have considered Munson’s remaining arguments, and none has merit.

                                                                               AFFIRMED